            Case 1:18-cv-00155-TNM Document 48 Filed 05/05/20 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 THE REPORTERS COMMITTEE FOR
 FREEDOM OF THE PRESS,

                 Plaintiff,

        v.                                                Civil Action No. 18-155 (TNM)

 UNITED STATES CUSTOMS AND
 BORDER PROTECTION, et al.,

                 Defendants.


                  DEFENDANTS’ MOTION FOR EXTENSION OF TIME
                        TO FILE OPPOSITION AND REPLY

       Pursuant to Rule 6(b) of the Federal Rules of Civil Procedure, Defendants respectfully

move, through undersigned counsel, for an additional thirty (30) day extension of time within

which to file Defendants’ reply in further support of Defendants’ Motion for Summary Judgment

(ECF No. 43) and Defendants’ opposition to Plaintiff’s Cross-Motion for Summary Judgment

(ECF No. 45), such that Defendants’ filing would be due on June 10, 2020.

                               BACKGROUND INFORMATION

       1.       On February 4, 2020, Defendants filed a motion for summary judgment in this

Freedom of Information Act (“FOIA”) matter. See ECF No. 43.

       2.       On March 10, 2020, Plaintiff filed a cross-motion for summary judgment and

opposition to Defendants’ motion. See ECF No. 45.

       3.       Pursuant to the Minute Order entered by the Court on April 3, 2020, Defendants’

opposition and reply is currently due on May 11, 2020, and Plaintiff's reply is due on June 1, 2020.
            Case 1:18-cv-00155-TNM Document 48 Filed 05/05/20 Page 2 of 3



                             BASIS FOR EXTENSION REQUEST

       4.       The requested extension is necessary because undersigned counsel has been

teleworking and without childcare since March 16, 2020—four business days after Plaintiff’s

Cross-Motion for Summary Judgment (ECF No. 45) and Opposition to Defendants’ Motion for

Summary Judgment (ECF No. 46) were filed—in light of District of Columbia school and daycare

closures that became effective at that time in order to slow the spread of the coronavirus disease.

Undersigned counsel must therefore balance ongoing work commitments in this and other

litigation matters with dependent care responsibilities.

       5.       At the time that Defendants initially sought an extension, District of Columbia

Public Schools were scheduled to reopen on April 27, 2020. See ECF No. 47 ¶ 4. On April 17,

however, Mayor Muriel Bowser announced that District of Columbia Public Schools would remain

closed for the remainder of the academic year, which will now end on May 29, 2020. 1 Under the

circumstances, undersigned counsel’s heavy caseload, which consists of approximately seventy

active matters, is more work than counsel can manage at present absent stays or extensions in

several matters.

       6.       In light of the above, Defendants respectfully request a thirty (30) day extension of

time to file Defendants’ opposition and reply. Defendants propose the following revised deadlines:

Defendants’ opposition and reply would be due on June 10, 2020; and Plaintiffs’ reply would be

due on July 1, 2020.




1
  See Andrea Swalec, DC Schools Closed Through Shortened Academic Year (Apr. 17, 2020),
available at https://www.nbcwashington.com/news/local/dc-mayor-gives-schools-update-amid-
coronavirus-crisis/2276944/.

                                                  2
            Case 1:18-cv-00155-TNM Document 48 Filed 05/05/20 Page 3 of 3



                         ADDITIONAL REQUIRED INFORMATION

       7.       This is Defendants’ second request for an extension of the deadline for Defendants’

opposition and reply.

       8.       Granting Defendants’ motion will affect the deadline for Plaintiff’s reply brief,

which Defendants propose extending by a corresponding amount of time.

       9.       Pursuant to Local Civil Rule 7(m), undersigned counsel reached out to Plaintiff’s

counsel for Plaintiff’s position on this motion, and Plaintiff’s counsel stated that Plaintiff does not

consent to Defendants’ second request for an extension of time which, in Plaintiff’s view, will

unnecessarily delay resolution of this case.

       WHEREFORE, based on the foregoing, Defendants respectfully request that the Court

grant this motion seeking an extension of time up to and including June 10, 2020, in which to file

Defendants’ opposition and reply. A proposed order is attached.

Dated: May 5, 2020                      Respectfully submitted,
                                        TIMOTHY J. SHEA, D.C. Bar No. 437437
                                        United States Attorney

                                        DANIEL F. VAN HORN, D.C. Bar No. 924092
                                        Chief, Civil Division

                                    By: /s/ Katherine B. Palmer-Ball
                                       KATHERINE B. PALMER-BALL
                                       D.C. Bar No. 1014003
                                       Assistant United States Attorney
                                       555 Fourth Street, N.W.
                                       Washington, D.C. 20530
                                       Phone: (202) 252-2537
                                       Fax: (202) 252-2599
                                       katherine.palmer-ball@usdoj.gov

                                        Counsel for Defendants




                                                  3
